Citation Nr: 0520488	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease, lumbosacral spine, beginning on 
July 17, 2001; and in excess of 20 percent beginning on and 
after September 23, 2003.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962 and from September 1964 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

The present appeal was previously before the Board and 
remanded, in October 2003.  The requested action having been 
accomplished, the RO has returned the claims file to the 
Board.  Unfortunately, the Board finds that additional 
development is required before it can adjudicate this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to an increased 
evaluation for his service-connected degenerative disc 
disease of the lumbosacral spine.

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  

In this regard, it is noted that, pursuant to the October 
2003 Board remand, the RO considered the amended rating 
criteria in an April 2005 Supplemental Statement of the Case.  
However, the most recent VA examination was performed over 
three years ago, in February 2002, and it does not take into 
account the amended rating criteria.  Accordingly, the 
veteran should be scheduled for an appropriate VA examination 
to determine the nature and severity of his service-connected 
back disability.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.  
The examination must include findings with respect to range 
of motion of the lumbosacral spine, including functional loss 
due to pain, weakened movement, excess fatigability, 
incoordination, pain on movement, and limitation of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

Accordingly, the case is REMANDED to the RO for the  
following:

1.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the current 
severity of his service connected 
degenerative disc disease, lumbosacral 
spine.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination of 
the veteran.  All indicated testing, to 
include radiological studies, should be 
completed.  The examination of the 
veteran's low back should include (1) 
range of motion studies, (2) commentary 
as to the presence and extent of any 
painful motion or functional loss due to 
pain, (3) specific information as to the 
frequency and duration of incapacitating 
episodes, and (4) a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  If 
the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal, to include whether the former 
and/or current criteria for rating 
disability of the spine should be 
applied.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




